Citation Nr: 1339688	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  11-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a scar of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to October 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection and a 10 percent rating for scar, right hip, effective June 4, 2009.

The Veteran testified before the undersigned at an August 2012 Travel Board hearing.  The hearing transcript is of record.  


FINDING OF FACT

The Veteran has two right hip scars that are painful, but they are not unstable, deep, or resulting in any other disabling effects. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right hip scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as the initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  The Veteran was also provided VA examinations to evaluate his right hip scar in June 2009 and May 2011.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

During a June 2009 VA examination, the right hip revealed a well-healed 12 cm scar from the Veteran's previous hip surgery.  The scar was slightly tender, but not elevated, depressed, erythematous or otherwise abnormal.  

In the October 2009 rating decision on appeal, the RO granted service connection for a scar, right hip, with an evaluation of 10 percent, effective June 4, 2009.

The Veteran was afforded another VA examination in May 2011.  At that time, the examiner noted 2 surgical scars, one laterally 7.5 cm x 0.5 cm, and one more medial and in the inguinal area, which was 9.0 cm x 0.5 cm.  The scars were nontender and not hyposensitive or hypersensitive, did not adhere to underlying tissue, and did not affect joint function.  There was no ulceration or cellulitis.  The scars were superficial and linear and normally pigmented.

Diagnostic Code 7800 evaluates scars or disfigurement of the head, face, or neck.  As such, Diagnostic Code 7800 is not applicable to the Veteran's claim.  38 C.F.R. § 4.118 (2013).

Diagnostic Code 7801 evaluates scars that are not located on the head, face, or neck, that are deep or that cause limited motion.  As noted above, there is no medical evidence of record reflecting that the Veteran has a right hip scar that is deep or that causes limited motion.  As such, an increased evaluation is not warranted under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).

Diagnostic Code 7802 assigns a maximum 10 percent rating and is not for application.  38 C.F.R. § 4.118 (2013).

Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.  As a finding of three or four scars that are unstable or painful has not been shown, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2013).

Diagnostic Code 7805 provides that scars should be evaluated for any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  With regard to applying the remaining diagnostic codes relating to the skin, the Board finds that there are no other diagnostic code sections which are relevant to this claim or under which the Veteran might receive a rating in excess of 10 percent for this condition.  See 38 C.F.R. § 4.118, Diagnostic Codes 7807-7833 (2013).

Disabling effects of scars are to be rated either as scars or as impairment of function, whichever results in the higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7805.  However, no more than one of these ratings may be assigned without violating the rule against the pyramiding of disabilities.  38 C.F.R. § 4.14.  The Board notes that the Veteran has reported that his right hip scar cause limitation of motion of the hip.  However, the Veteran is already service-connected for a right hip disability (fracture right femoral neck, status post screw fixation, incised, and drainage for osteonecrosis with resulting avascular necrosis, right femoral head and degenerative change).  The 30 percent rating for his right hip disability is based, in part, on limitation of motion due to pain.  Therefore, a separate rating for limitation of motion of the right hip due to the right hip scar cannot be granted.  Furthermore, although the Veteran has made subjective reports of limited motion caused by the right hip scar, such findings have not been reported or noted during objective examination.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning this disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is generally not competent to identify a specific level of disability of skin disability according to the appropriate diagnostic code, although lay testimony as to specific criteria or symptoms may serve as support for findings that certain criteria are met toward a specific level of disability. 

Such competent evidence concerning the nature and extent of the Veteran's scar has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's scar is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted. 


As such, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right hip scar.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit favorable determinations.  Accordingly, an initial rating in excess of 10 percent for a scar of the right hip is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).


Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria.  Furthermore, the evidence does not show that the Veteran has required frequent hospitalization or lost time from work due to his scar.  Accordingly, the Board finds that the schedular criteria contemplate the Veteran's symptoms.   Hence, referral for consideration of an extraschedular rating is not warranted.  

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that the Veteran's right hip scar has caused unemployability.  As there has been no allegation or evidence of unemployability attributable to the service connected right hip scar, the Board finds that further consideration of entitlement to TDIU is not required.


ORDER

A rating in excess of 10 percent for a right hip scar is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


